DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following NON-FINAL Office action is in response to Applicant’s request for continued examination filed on 09/28/2022 with the claim set filed on 09/28/2022.

Status of Claims
2.		Claims 1-2 and 8-9 have been amended.
		Claims 15 and 17 have been canceled.
		Claims 18-20 have been added as new claims.
		Claims 1-14, 16 and 18-20 are currently pending and have been rejected.

Status of the Application
3.		Claims 1-14, 16 and 18-20 have been examined in this application. This communication is the first action on the merits.

Continued Examination under 37 CFR 1.114
4.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 	CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for 	continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely 	paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  	Applicant's submission filed on 09/28/2022 has been entered.

Priority
5. 		The Examiner has noted the Applicants claiming Priority from Provisional Application 	62/831,777 filed on 04/10/2019. Therefore, the Examiner considers the earliest effective filing 	date of for this application being examined is 04/10/2019. 

Response to Amendments
6.		Applicant’s amendment filed on 09/28/2022 necessitated new grounds of rejection in this office action.

Response to Arguments
7.		Applicant’s arguments, see pages 8-10, filed on 09/28/2022, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 1-17 have been fully considered and is found not persuasive. 
Therefore the 35 U.S.C. § 101 rejection of Claims 1-14, 16 and 18-20 is maintained with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility.

Response to 35 U.S.C. § 101 Arguments
8. 		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 1-14, 16 and 18-20 	have been fully 	considered but they are found persuasive (see Applicant Remarks, Pages 8-10, 	dated 09/28/2022). Examiner respectfully disagrees.
		Argument #1:
	(A).	Applicant argues that Claims 1-14, 16 and 18-20 do not recite a judicial exception under 	revised step 2A prong one of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance 	(see Applicant Remarks, Pages 8-10, dated 09/28/2022). Examiner respectfully disagrees.
In response, the abstract idea limitations (as identified below in the 35 U.S.C. 101 analysis section in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (1) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or (2) using pen and paper as a physical aid, in order to help perform these mental steps does not negate the mental nature of these limitations. The use of "physical aids" in implementing the abstract mental process, does not preclude the claim from reciting an abstract idea. See MPEP § 2106.04(a) III C.
“These groupings are not mutually exclusive, e.g., some claims may recite limitations that fall within more than one abstract idea grouping or sub-grouping enumerated in the 2019 PEG and Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible” as cited via October 2019 Update: Subject Matter Eligibility 35 USC 101 Guidance pages 2-3 (emphasis added).
That is, other than reciting the additional elements of (e.g., “a processor”, “using supervised machine learning, unsupervised machine learning, and/or reinforcement machine learning” & “a non-transitory machine readable medium”) nothing in the claim elements precludes the steps from being performed as “Mental Processes” which pertains to (1) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or (2) using pen and paper as a physical aid.
Moreover, the mere recitation of computer components (e.g., “a processor” & “a non-transitory machine readable medium”) does not take the claims out of “Mental Processes” grouping.
Independent Claims 1 & 8: The additional element(s) concerning: “supervised machine learning, unsupervised machine learning, and/or reinforcement machine learning”, narrows the abstract ideas concerning “iteratively updating the first element and/or the second element of the conversion tensors” to the “Mental Processes” grouping pertaining to quality control of a product in a manufacturing process wherein the manufacturing process converts one or more feed-stocks into one or more products via one or more intermediates using a computer.
According to October 2019 Update: Subject Matter Eligibility Guidance, “Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a computer or nominally reciting a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind (emphasis added).”
Dependent Claims 2-7, 9-14, 16 and 18-20:
The additional elements such as (e.g., “a processor” & “a non-transitory machine readable medium”, “artificial intelligence” & “machine learning techniques”, etc…) in conjunction with the claimed limitations of the invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Mental Processes” Grouping as described in Claims 1 and 8.
Dependent Claims 2 & 9: The additional element concerning the “one or more machine learning techniques” in Dependent Claims 2 and 9, this merely narrows the abstract ideas concerning “calculating the dynamic node specifications” to the “Mental Processes” grouping pertaining to quality control of a product in a manufacturing process wherein the manufacturing process converts one or more feed-stocks into one or more products via one or more intermediates using a computer.
Dependent Claim 16: The additional element concerning “artificial intelligence” in Dependent Claim 16, this merely narrows the abstract ideas concerning “executing the performing of the iterative-computations for adjusting the conditions of the manufacturing process” to the “Mental Processes” grouping pertaining to quality control of a product in a manufacturing process wherein the manufacturing process converts one or more feed-stocks into one or more products via one or more intermediates using a computer.
Dependent Claim 20: The additional element concerning “machine-learning techniques” in Dependent Claim 20, this merely narrows the abstract ideas concerning “predict the emergence of the quality surpluses and/or quality deficits” & “eliminating the quality surpluses and/or quality deficits proactively” to the “Mental Processes” grouping pertaining to quality control of a product in a manufacturing process wherein the manufacturing process converts one or more feed-stocks into one or more products via one or more intermediates using a computer.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-14, 16 and 18-20 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
		Argument #2
	(B).	Applicant argues that Claims 1-14, 16 and 18-20 do not recite a judicial exception under 	revised step 2A prong one and is analogous to Example 39 of the UPSTO Subject Matter 	Eligibility Guidance Examples (see Applicant Remarks, Pages 8-10, dated 09/28/2022). Examiner 	respectfully disagrees.
		Example 39 pertains to a method for training a neural network for facial detection by 	using a combination of features to more robustly detect human faces. The steps of Example 39 	involved “collecting a set of digital facial images…”, “applying one or more transformations to 	each digital facial image…”, “creating a first training set comprising the collected set of digital 	facial images…”, “training the neural network in a first stage using the first training set…”, 	“creating a second training set for a second stage of training….” & “training the neural 	network in a second stage using the second training set…”. By factoring these additional elements 	in conjunction with these limitations, the claims do not recite a mental process, any method of 	organizing human activity and do not recite mathematical concepts under revised step 2a prong 	one. Therefore, Example 39 claim was deemed to be patent eligible under revised step 2a 	prong 1. 
		In contrast to the Example 39 claim, for example; the claims of Independent Claims 1 and 	8 of the instant application pertains to providing a dynamic quality control method for a 	manufacturing 	process to maintain one or more products within respective quality and/or 	technical specifications, wherein the manufacturing process converts one or more 	feedstocks into one or more products via one or more intermediates in a manufacturing 	environment. The dynamic quality control of a chemical manufacturing process over the entire 	manufacturing network that accounts for changes in feed-stock qualities, changes in intermediate 	compositions, and costs associated with the manufacturing process. A feedstock is defined as 
	raw material to supply or fuel a machine or industrial process. An intermediate is defined as 	inputs of an industry are the goods and services (including energy, raw materials, semi-finished 	goods, and services that are purchased from all sources) that are used in the production process 	to produce other goods or services rather than for final consumption. Examiner notes that 	unlike Example 39 of the 35 USC 101 Eligibility Examples; for example, in Independent Claims 1 	and 8 do not recite any mentioning of “training algorithms” such as “training the neural network 	in a first stage”, “training the neural network in a second stage” and “applying one or more 	transformations”. While a Machine Learning model makes decisions according to what it has 	learned from the data, a Neural Network arranges algorithms in a fashion that it can make 	accurate decisions by itself. Thus, although Machine Learning models can learn from data, in the 	initial stages, they may require some human intervention. The additional elements such as “using 	supervised machine learning, unsupervised machine learning, and/or reinforcement learning” 	narrows the abstract ideas concerning “iteratively updating the first element and/or the 	second 	element of the conversion tensors” to the “Mental Processes” grouping pertaining to quality 	control of a product in a manufacturing process wherein the manufacturing process 	converts one or more feed-stocks into one or more products via one or more intermediates 	using a computer. Therefore, the instant claimed invention and Example 39 of the 35 U.S.C. 101 	Examples have different claim sets and different fact patterns, and therefore the two are 	not analogous.
		Examiner notes that the practicality is corroborated via Applicant’s drawings where 	a person can draw via pen to paper as physical aid to demonstrate a manufacturing 	network illustrating a manufacturing process (e.g., a pharmaceutical manufacturing, commodity 	chemical manufacturing, specialty chemical manufacturing, petrochemical manufacturing, 	petroleum refining or lubricant 	manufacturing) to account for changes in feed-stock qualities, 	changes in intermediate compositions, and costs. A person on by pen to paper can interrelate or 	connect the quality specifications via from the feedstock streams to produce an intermediate 	stream which is then separated from the distillation unit and then connects the product stream 	which is transported to a storage tank or another portion of a manufacturing facility. 
Furthermore, Examiner refers Applicant to the October 2019 Update: Subject Matter Eligibility Guidance document regarding “An Improvement in the Functioning of a Computer or an Improvement to Other Technology or Technical Field.” This document recites the following: “The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., “thereby increasing the bandwidth of the channel”).
		Examiner interprets according to the BRI of the claims (in particular; the limitations shown 	in Independent Claims 1 and 8), that these limitations do not technically explain and recite how
	training of machine learning models via artificial intelligence algorithms are able to 	significantly reduce the demand for computation power, to enable proper handling of large 	manufacturing networks and to speed up the decision-making by the artificial intelligence that 	directs the automated dynamic quality control process.  
		Argument #3
	(C).	Applicant argues that Claims 1-14, 16 and 18-20 recite additional elements that 	integrate the judicial exception into a practical application under revised step 2a prong two of 	the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, 	Pages 8-10, dated 09/28/2022). Examiner respectfully disagrees.
		For Dependent Claims 18-19, the additional element in conjunction with the limitation 	of: “wherein the conditions of the manufacturing process adjusted are specifically conditions of 	an element selected from the group consisting of a reactor, a mixer, a distillation unit, and any 	combination thereof” are interpreted to reflect mere instructions to implement (e.g., "employ") 	an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea 	(see MPEP 2106.05 (f)). This for example demonstrates "requiring the use of software to tailor 	information" and providing the results to the user on a computer (see Intellectual Ventures I LLC 	v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)).
		Additionally, and/or alternatively, the claims as a whole are limited to a particular field of 	use or technological environment pertaining to monitoring and analyzing quality control of a 	product in a manufacturing process wherein the manufacturing process converts one or 	more 	feed-stocks into one or more products via one or more intermediates using a computer a 	manufacturing 	environment (see MPEP § 2106.05 (h)). These are activities that are executed in 	a computer environment, because this requirement merely limits the claims to the computer 	field (see FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. 	Cir. 2016)).
Additionally and/or alternatively, certain limitations within Dependent Claims 18-19 reflect (1) selecting a particular data source or types of data to be manipulated such as (e.g., “wherein the conditions of the manufacturing process adjusted are specifically conditions of an element selected from the group consisting of a reactor, a mixer, a distillation unit, and any combination thereof” (see Dependent Claims 18-19)) which are reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
		For Dependent Claim 20, the additional element of "machine learning techniques" in the 	limitation(s) of: "employing machine-learning techniques to predict the emergence of the quality 	surpluses and/or quality deficits" & “eliminating the quality surpluses and/or quality deficits 	proactively”, are interpreted to reflect mere instructions to implement (e.g., "employ") an 	abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea 	(see MPEP 2106.05 (f)). This for example demonstrates "requiring the use of software to tailor 	information" and providing the results to the user on a computer (see Intellectual Ventures I LLC 	v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)). 			Additionally, and/or alternatively, the claims as a whole are limited to a particular field of 	use or technological environment pertaining to monitoring and analyzing quality control of a 	product in a manufacturing process wherein the manufacturing process converts one or 	more 	feed-stocks into one or more products via one or more intermediates using a computer a 	manufacturing 	environment (see MPEP § 2106.05 (h)). These are activities that are executed in 	a computer environment, because this requirement merely limits the claims to the computer 	field (see FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. 	Cir. 2016)).
	Moreover, it appears that what is argued here is an improvement in the 	business 	process itself, as an entrepreneurial objective, [argued here as “actively causing an 	adjustment to the conditions of the manufacturing process based on the quality deficit and/or 	quality surplus”], but not a clear and deliberate 	technological solution improving the 	computer itself or another technological field (see comparison to the unpersuasive argument in 	“Versata  Dev. Grp., Inc. v. SAP 	Am., Inc. U.S. Court of Appeals Federal Circuit, 115 USPQ2d 	1681,  U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 2015, 2015 BL 219054, 	793 F.3d 1306” p.1701 3rd to last ¶).
	In this instant case, the claims follow a similar ineligibility path as those in “Elec. Power 	Grp”, because Appellant merely asserts computation advances to already abstract concepts to 	which existing computer capabilities could be put [argued here with respect to “receiving data, 	analyzing data and outputting data”], yet do not present any clear, genuine technological 	improvement, in how computers carry out basic functions as scrutinized by the Federal Circuit 	in “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit No. 2015-1778 August 	1, 2016 2016 BL 247416 830 F.3d 1350, 119 USPQ2d 1739” hereinafter “Elec. Power Grp” page 	1742 ¶3 citing “Enfish, 822 F.3d at 1335-36” and “Bascom, 2016 WL 3514158, at 	*5; cf. Alice, 134 S. Ct. at 2360”. 
	Simply said the claims’ focus is not on an improvement in computers as 	tools, but rather 	on independently identified abstract ideas that use computers as tools to aid  the above abstract 	process” itself (similar to “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit, 	119 USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350”, p.1742 ¶3 last 	sentence), or used in conjunction with computer tools (similar to “Synopsys, Inc. v. Mentor 	Graphics Corp., U.S. Court of Appeals Federal Circuit, No. 2015-1599, October 17, 2016, 	2016 BL 	344522, 839 F.3d 1138” supra p.1481 last 2 ¶).
	Although the claims are read in light of the Original Specification, Examiner 	reminds Applicant that that the claim itself must be evaluated to ensure that the claims itself (e.g., 	in this case Independent Claims 1 and 8) reflects the disclosed improvement in technology 	or the computer itself. MPEP 2106.04(d)(1) ¶2. 	This is consistent with Courts findings that “101 	inquiry must focus on language of Asserted Claims themselves” as stated in “Synopsys, Inc. v 	Mentor Graphics Corp, U.S. Court of Appeals Federal Circuit, No 2015-1599, October 17 2016 2016 	BL 344522 839 F3d 1138” citing “Accenture Global Servs., GmbH 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
v
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
. Guidewire Software, Inc. 728 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
	F.3d 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 1336, 1345 108 USPQ2d 1173 (Fed. Cir. 2013): admonishing that “the important inquiry for 	a 101 analysis is to look to the claim”, citing Content Extraction & Transmission LLC 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
v.
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Wells 	Fargo Bank Nat’l Ass’n 776 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
F3d 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
1343,1346 113 	USPQ2d 1354 (Fed. Cir. 2014): We focus here on 	whether the claims of the asserted patents fall 	within the excluded category of abstract 	ideas”, cert. denied, 136 S Ct 119, 193 L. Ed. 2d 208 2015). This is consistent with MPEP 	2103 I.C 	stating that the “claims define the property rights provided by patent, thus require careful scrutiny. 	The goal of claim analysis is to identify boundaries of protection sought by applicant and to 	understand how claims relate to and define what applicant indicated is the invention. USPTO 	personnel must first determine the scope of a claim by thoroughly analyzing the language of claim 	before determining if claim complies with each 	statutory requirement for patentability”. Simply 	said “[T]he name of the game is the claim”. MPEP 2103 IC citing In re Hiniker Co 150 F3d 	1362 	1369 47 USPQ2d 1523, 1529 Fed Cir 1998.
	Furthermore, Applicant asserts that “iteratively updating the first element and/or the 	second element of the conversion tensors” of Claims 1 and 8 “reduce the demand for 	computational power, thereby improving the functioning of the computer while also realizing 	the real-time predictions of and remedies for manufacturing errors of intermediate quality and 	intermediate compositions (see Applicant’s Remarks Page 9, dated 09/28/2022). Examiner 	respectfully disagrees. 
Examiner also cautions Applicant that even requiring the implementation of the computer functions in real time (“Intellectual Ventures I LLC v. Capital One Bank (USA), 115 USPQ2d 1636 N.A. U.S. Court of Appeals Federal Circuit No. 2014-1506 Decided July 6, 2015 2015 BL 214690, 792 F3d 1363 page 160 last ¶ last sentence to page 1641 first ¶ first sentence”), or referring to the complexity of the implementing software or the level of detail in the Specification (see Accenture Global Servs., GmbH v. Guidewire Software, Inc. U.S. Court of Appeals Federal Circuit, 108 USPQ2d 1173No. 2011-1486, Decided September 5, 2013, 2013 BL 235751 728 F.3d 1336 page 1180 second to last ¶ - last sentence) does not transform a claim reciting only an abstract concept into a patent-eligible system or method, and even if such level of detail would be explicitly claimed, it would still remain representative of mere mental limitations reminiscent to at least the ones found ineligible in “Bilski v. Kappos, 95 USPQ2d 1001, U.S. Supreme Court No. 08-964, Decided June 28, 2010,130 SCt 3218, 561 US 593” at page 1005 ¶2, page 1012 ¶2-¶3 and page 1028 ¶4 when further referring to “Benson”. Furthermore, it is worthy to note that well before “Alice”, as early as 1972, the Supreme Court raised concerns with respect to the eligibility of patenting programs: “Direct attempts to patent programs have been rejected on the ground of nonstatutory subject matter. Indirect attempts to obtain patents and avoid the rejection, by drafting claims as a process, or a machine or components thereof programmed in a given manner, rather than as a program itself, have confused the issue further and should not be permitted (Gottschalk v.  Benson 175 USPQ No. 71-485, p. 677)”. In addition to the programming technique found ineligible in “Gottschalk v. Benson” (Federal Register / Vol. 79, No. 241 page 74629 2nd and 3rd columns), the Courts also found the programming of alarm limits in “Parker v. Flook” (Id. page 74627 1st and 2nd columns) as ineligible despite its novelty as confirmed in July 2015 Update: Subject Matter Eligibility page 3 last ¶ second sentence.  
Examiner also finds that the alleged improvement of “improving the speed of the computations” is not an improvement of the functioning of the computer itself, but instead a mere organization or manipulation of data, with the utilization of the computer merely presenting the “iterative update of the first element and/or the second element of the conversion tensors data” in a fashion, reminiscent to the ineligible “Cyberfone Systems v. CNN Interactive Group” (see “Federal Register / Vol. 79, No. 241” page 74630 third column and page 74631 first column), but not “impos[ing]  a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly” (see “Versata Dev. Grp., Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 2015 2015 BL 219054 793 F.3d 1306” hereinafter “Versata” at page 1702 ¶2-¶3: further citing SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 [94 USPQ2d 1607] (Fed Cir. 2010) and Bancorp, 687 F.3d at 1277-78”. Also see “Versata” page 1703: “Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed […] in a person’s mind” further citing “Benson” and “CyberSource, 654 F.3d at 1373”.
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-14, 16 and 18-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application.]. 
Therefore, the Examiner maintains that Claims 1-14, 16 and 18-20 are ineligible via the 35 U.S.C. 101 analysis.

Claim Rejections - 35 USC § 101
9.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. § 101 analysis for Claims 1-14, 16 and 18-20 shown below.

10.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.		Claims 1-14, 16 and 18-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-14, 16 and 18-20 are each focused to a statutory category namely a “method” or a “process” (Claims 1-7 and 15-17) and an “apparatus” or a “system” (Claims 8-14).
Step 2A Prong One: Independent Claims 1 and 8 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“” (see Independent Claim 8);
“” (see Independent Claim 8);
“measuring properties of the feed-stock, the intermediates, and the products to yield one or more quality vectors, wherein each of the quality vectors are a real-time measurement of the physical properties and chemical properties of a corresponding one of: the feed-stock, the intermediates, and the products” (see Independent Claims 1 and 8);
“assigning a node specification to each of the feed-stocks, the intermediates, and the products, wherein the node specifications for each of the feed-stocks and the intermediates are dynamic node specifications” (see Independent Claims 1 and 8);
“calculating conversion tensors to correlate any pairs of node specifications, wherein each of the conversion tensors comprise a first element that inter-relates a pair of node specifications and/or a second element that inter-relates an operational parameter and a quality vector” (see Independent Claims 1 and 8);
“iteratively updating the first element and/or the second element of the conversion tensors ” (see Independent Claims 1 and 8);
“comparing one or more quality vectors to the corresponding dynamic node specification(s) over time” (see Independent Claims 1 and 8);
“identifying a quality deficit and/or a quality surplus associated with each of the one or more quality vectors based on the comparison to the corresponding dynamic node specification(s)” (see Independent Claims 1 and 8);
“adjusting operational parameters and/or conditions of the manufacturing process in response to the quality deficit and/or the quality surplus to compensate for the quality deficit and/or the quality surplus” (see Independent Claims 1 and 8).
These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (1) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or (2) using pen and paper as a physical aid, in order to help perform these mental steps does not negate the mental nature of these limitations. The use of "physical aids" in implementing the abstract mental process, does not preclude the claim from reciting an abstract idea. See MPEP § 2106.04(a) III C.
“These groupings are not mutually exclusive, e.g., some claims may recite limitations that fall within more than one abstract idea grouping or sub-grouping enumerated in the 2019 PEG and Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible” as cited via October 2019 Update: Subject Matter Eligibility 35 USC 101 Guidance pages 2-3 (emphasis added).
That is, other than reciting the additional elements of (e.g., “a processor”, “using supervised machine learning, unsupervised machine learning, and/or reinforcement machine learning” & “a non-transitory machine readable medium”) nothing in the claim elements precludes the steps from being performed as “Mental Processes” which pertains to (1) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or (2) using pen and paper as a physical aid.
Moreover, the mere recitation of computer components (e.g., “a processor” & “a non-transitory machine readable medium”) does not take the claims out of “Mental Processes” grouping.
Independent Claims 1 & 8: The additional element(s) concerning: “supervised machine learning, unsupervised machine learning, and/or reinforcement machine learning”, narrows the abstract ideas concerning “iteratively updating the first element and/or the second element of the conversion tensors” to the “Mental Processes” grouping pertaining to quality control of a product in a manufacturing process wherein the manufacturing process converts one or more feed-stocks into one or more products via one or more intermediates using a computer.
According to October 2019 Update: Subject Matter Eligibility Guidance, “Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a computer or nominally reciting a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind (emphasis added).”
Dependent Claims 2-7, 9-14, 16 and 18-20:
The additional elements such as (e.g., “a processor” & “a non-transitory machine readable medium”, “artificial intelligence” & “machine learning techniques”, etc…) in conjunction with the claimed limitations of the invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Mental Processes” Grouping as described in Claims 1 and 8.
Dependent Claims 2 & 9: The additional element concerning the “one or more machine learning techniques” in Dependent Claims 2 and 9, this merely narrows the abstract ideas concerning “calculating the dynamic node specifications” to the “Mental Processes” grouping pertaining to quality control of a product in a manufacturing process wherein the manufacturing process converts one or more feed-stocks into one or more products via one or more intermediates using a computer.
Dependent Claim 16: The additional element concerning “artificial intelligence” in Dependent Claim 16, this merely narrows the abstract ideas concerning “executing the performing of the iterative-computations for adjusting the conditions of the manufacturing process” to the “Mental Processes” grouping pertaining to quality control of a product in a manufacturing process wherein the manufacturing process converts one or more feed-stocks into one or more products via one or more intermediates using a computer.
Dependent Claim 20: The additional element concerning “machine-learning techniques” in Dependent Claim 20, this merely narrows the abstract ideas concerning “predict the emergence of the quality surpluses and/or quality deficits” & “eliminating the quality surpluses and/or quality deficits proactively” to the “Mental Processes” grouping pertaining to quality control of a product in a manufacturing process wherein the manufacturing process converts one or more feed-stocks into one or more products via one or more intermediates using a computer.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-14, 16 and 18-20 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“a processor” (see Independent Claim 8);
“a non-transitory machine-readable medium that stores machine-readable instructions for execution by the processor, the machine-readable instructions comprising” (see Independent Claim 8);
“measuring properties of the feed-stock, the intermediates, and the products to yield one or more quality vectors, wherein each of the quality vectors are a real-time measurement of the physical properties and chemical properties of a corresponding one of: the feed-stock, the intermediates, and the products” (see Independent Claims 1 and 8);
“assigning a node specification to each of the feed-stocks, the intermediates, and the products, wherein the node specifications for each of the feed-stocks and the intermediates are dynamic node specifications” (see Independent Claims 1 and 8);
“calculating conversion tensors to correlate any pairs of node specifications, wherein each of the conversion tensors comprise a first element that inter-relates a pair of node specifications and/or a second element that inter-relates an operational parameter and a quality vector” (see Independent Claims 1 and 8);
“iteratively updating the first element and/or the second element of the conversion tensors using supervised machine learning, unsupervised machine learning, and/or reinforcement machine learning” (see Independent Claims 1 and 8);
“comparing one or more quality vectors to the corresponding dynamic node specification(s) over time” (see Independent Claims 1 and 8);
“identifying a quality deficit and/or a quality surplus associated with each of the one or more quality vectors based on the comparison to the corresponding dynamic node specification(s)” (see Independent Claims 1 and 8);
“adjusting operational parameters and/or conditions of the manufacturing process in response to the quality deficit and/or the quality surplus to compensate for the quality deficit and/or the quality surplus” (see Independent Claims 1 and 8).
Independent Claims 1 and 8 recites additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “a processor”, “using supervised machine learning, unsupervised machine learning, and/or reinforcement machine learning” & “a non-transitory machine readable medium”) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These additional aspects in conjunction with the limitations are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer. Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing quality control of a product in a manufacturing process wherein the product is a single compound or a mixture of compounds in a manufacturing environment (see MPEP § 2106.05 (h)).
Independent Claims 1 & 8: The additional element(s) concerning: “supervised machine learning, unsupervised machine learning, and/or reinforcement machine learning” in Independent Claims 1 & 8, this merely narrows the abstract idea concerning “iteratively updating the first element and/or the second element of the conversion tensors” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)).  These additional aspects in conjunction with the limitations are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user using a computer.  Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing quality control of a product in a manufacturing process wherein the product is a single compound or a mixture of compounds in a manufacturing environment (see MPEP § 2106.05 (h)).
Dependent Claims 2-7, 9-14, 16 and 18-20 recite additional elements such as (e.g., “a processor” & “a non-transitory machine readable medium”, “artificial intelligence” & “machine learning techniques”, etc…) in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)).  These additional aspects in conjunction with the limitations are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user using a computer.  Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing quality control of a product in a manufacturing process wherein the product is a single compound or a mixture of compounds in a manufacturing environment (see MPEP § 2106.05 (h)).
Dependent Claims 2 & 9: The additional element concerning the “one or more machine learning techniques” in Dependent Claims 2 and 9, this merely narrows the abstract ideas concerning “calculating the dynamic node specifications” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)).  These additional aspects in conjunction with the limitations are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user using a computer.  Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing quality control of a product in a manufacturing process wherein the product is a single compound or a mixture of compounds in a manufacturing environment (see MPEP § 2106.05 (h)).
Dependent Claim 16: The additional element concerning “artificial intelligence” in Dependent Claim 16, this merely narrows the abstract ideas concerning “executing the performing of the iterative-computations for adjusting the conditions of the manufacturing process” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)).  These additional aspects in conjunction with the limitations are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user using a computer.  Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing quality control of a product in a manufacturing process wherein the product is a single compound or a mixture of compounds in a manufacturing environment (see MPEP § 2106.05 (h)).
Dependent Claim 20: The additional element concerning “machine-learning techniques” in Dependent Claim 20, this merely narrows the abstract ideas concerning “predict the emergence of the quality surpluses and/or quality deficits” & “eliminating the quality surpluses and/or quality deficits proactively” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)).  These additional aspects in conjunction with the limitations are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user using a computer.  Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing quality control of a product in a manufacturing process wherein the product is a single compound or a mixture of compounds in a manufacturing environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations within Dependent Claims 3-4, 6, 10-11, 13 and 18-19 reflect (1) selecting a particular data source or types of data to be manipulated such as (e.g., “wherein one or more of the node specifications include a property selected from the group consisting of: concentrations of selected individual components in the composition, intended purity levels of products, level of contaminants, viscosity, lubricity, freeze point, melting point, flash point, boiling point, energy content, heat value, octane number, cetane number, color, odor, melt index, flow rate index, impact strength, tensile strength, elongation at break, molecular weight characteristics, chirality, and the like, and any combination thereof” (see Dependent Claims 3 and 10) & “wherein the conditions of the manufacturing process include a condition selected from the group consisting of: temperature, temperature distribution across zones of a manufacturing unit, pressure, distribution of pressure across zones of a manufacturing unit, material flow rate, split ratios, reactant stoichiometric ratios, reactor efficiency, mixing and separation efficiencies, catalytic contact time, catalyst activity, and any combination thereof” (see Dependent Claims 4 and 11) & “wherein the conditions of the manufacturing process adjusted are specifically conditions of an element selected from the group consisting of a reactor, a mixer, a distillation unit, and any combination thereof” (see Dependent Claims 18-19)) and (2) consulting and/or updating an activity log such as (e.g., “update the dynamic node specifications and conversion tensors and/or other associated tensors based on the iterative-computations” (see Dependent Claims 6 and 13)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-14, 16 and 18-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 1-14, 16 and 18-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level of generality such as (e.g., “a processor” & “a non-transitory machine readable medium”) as shown in Applicant’s Specification ¶’s [0062-0063]. The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Independent Claims 1 and 8 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “a processor”, “using supervised machine learning, unsupervised machine learning, and/or reinforcement machine learning” & “a non-transitory machine readable medium”) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These additional aspects in conjunction with the limitations are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer. Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing quality control of a product in a manufacturing process wherein the product is a single compound or a mixture of compounds in a manufacturing environment (see MPEP § 2106.05 (h)).
Independent Claims 1 & 8: The additional element(s) concerning: “supervised machine learning, unsupervised machine learning, and/or reinforcement machine learning” in Independent Claims 1 & 8, this merely narrows the abstract idea concerning “iteratively updating the first element and/or the second element of the conversion tensors” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)).  These additional aspects in conjunction with the limitations are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user using a computer.  Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing quality control of a product in a manufacturing process wherein the manufacturing process converts one or more feed-stocks into one or more products via one or more intermediates using a computer a manufacturing environment (see MPEP § 2106.05 (h)).
Dependent Claims 2-7, 9-14, 16 and 18-20 recite additional elements such as (e.g., “a processor” & “a non-transitory machine readable medium”, “artificial intelligence” & “machine learning techniques”, etc…) that in conjunction with these claim limitations are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). These additional aspects in conjunction with the limitations are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user using a computer Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing quality control of a product in a manufacturing process wherein the manufacturing process converts one or more feed-stocks into one or more products via one or more intermediates using a computer a manufacturing environment (see MPEP § 2106.05 (h)).
Dependent Claims 2 & 9: The additional element concerning the “one or more machine learning techniques” in Dependent Claims 2 and 9, this merely narrows the abstract ideas concerning “calculating the dynamic node specifications” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)).  These additional aspects in conjunction with the limitations are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user using a computer.  Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing quality control of a product in a manufacturing process wherein the manufacturing process converts one or more feed-stocks into one or more products via one or more intermediates using a computer a manufacturing environment (see MPEP § 2106.05 (h)).
Dependent Claim 16: The additional element concerning “artificial intelligence” in Dependent Claim 16, this merely narrows the abstract ideas concerning “executing the performing of the iterative-computations for adjusting the conditions of the manufacturing process” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)).  These additional aspects in conjunction with the limitations are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user using a computer.  Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing quality control of a product in a manufacturing process wherein the manufacturing process converts one or more feed-stocks into one or more products via one or more intermediates using a computer a manufacturing environment (see MPEP § 2106.05 (h)).
Dependent Claim 20: The additional element concerning “machine-learning techniques” in Dependent Claim 20, this merely narrows the abstract ideas concerning “predict the emergence of the quality surpluses and/or quality deficits” & “eliminating the quality surpluses and/or quality deficits proactively” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)).  These additional aspects in conjunction with the limitations are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user using a computer.  Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing quality control of a product in a manufacturing process wherein the manufacturing process converts one or more feed-stocks into one or more products via one or more intermediates using a computer a manufacturing environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations within Dependent Claims 3-4, 6, 10-11, 13 and 18-19 reflect (1) selecting a particular data source or types of data to be manipulated such as (e.g., “wherein one or more of the node specifications include a property selected from the group consisting of: concentrations of selected individual components in the composition, intended purity levels of products, level of contaminants, viscosity, lubricity, freeze point, melting point, flash point, boiling point, energy content, heat value, octane number, cetane number, color, odor, melt index, flow rate index, impact strength, tensile strength, elongation at break, molecular weight characteristics, chirality, and the like, and any combination thereof” (see Dependent Claims 3 and 10) & “wherein the conditions of the manufacturing process include a condition selected from the group consisting of: temperature, temperature distribution across zones of a manufacturing unit, pressure, distribution of pressure across zones of a manufacturing unit, material flow rate, split ratios, reactant stoichiometric ratios, reactor efficiency, mixing and separation efficiencies, catalytic contact time, catalyst activity, and any combination thereof” (see Dependent Claims 4 and 11) & “wherein the conditions of the manufacturing process adjusted are specifically conditions of an element selected from the group consisting of a reactor, a mixer, a distillation unit, and any combination thereof” (see Dependent Claims 18-19)) and (2) consulting and/or updating an activity log such as (e.g., “update the dynamic node specifications and conversion tensors and/or other associated tensors based on the iterative-computations” (see Dependent Claims 6 and 13)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others:  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. 
-> Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). 
(see for example: “Electronic recordkeeping” (updating an activity log) (e.g., “updating the dynamic node specifications and conversion tensors and/or other associated tensors based on the iterative-computations” (see Dependent Claims 6 and 13)).
-> Performing repetitive calculations, in light of MPEP § 2106.05 (d) ii citing among others: Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012). 
(see for example: “Performing repetitive calculations” (e.g., “performing iterative-computations for adjusting the conditions of the manufacturing process to account for real-time changes in the dynamic node specifications and the quality vectors to improve efficacy and/or efficiency of the manufacturing process” (see Dependent Claims 6 and 13)).
-> Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
	Thirdly, for corroboration, Examiner refers to the following PG Pubs and Patents to demonstrate certain conventional concepts in the field of advanced process control or quality control in manufacturing plant / manufacturing facility processes for maintaining one or more products within respective quality and/or technical specification(s).
See US PG Pub (US 2005/0228511 A1) to Das.
	See Das at ¶ [0008]: “Online measurement and control systems alone fail to control the process sufficiently to manufacture a product of “good” quality according to comparison with a set of defined characteristics. Thus, offline measurement may be required. For example, in paper manufacturing quantitative color measurements are most often achieved by collecting a sample of the in-process or finished product at the process point for which the property is desired.”
	See Das at ¶ [0017]: “Frequent changes in the product being manufactured, and inconsistency of the source and quality of raw material and feedstock are commonplace in many industries. Yet control of transitions in major process areas is accomplished typically by operators rather than by automatic control systems.”
	See Das at ¶ [0021]: “The thrust of manufacturing in the decades to come will be toward continuing reductions in cost, improvements in quality, and most dramatically for the change in manufacturing methods, a vastly increased flexibility of manufacture to respond immediately to market trends.”
	See Das at ¶ [0080]: “The science and engineering principles of physics, chemistry, and mass-component-energy balances are common characteristic of both the first-principles model and the semi-empirical model. The use of real process inputs, conditions, and outputs are common characteristics of both the empirical model and the semi-empirical model. The semi-empirical model is unique in that it is consistent with both first-principles and the real response of a real manufacturing process.”
See also US Patent # US (9,733,629 B2) to Lu.
	See Lu: Fig. 2A & Col. 9, Lns. 1-13: “As shown in FIG. 2A, the planning model 200 identifies multiple units 202, which generally operate to convert one or more input streams 204 of feed materials into one or more output streams 206 of processed materials. In this example, the units 202 denote components in an oil and gas refinery that convert a single input stream 204 (crude oil) into multiple output streams 206 (different refined oil/gas products). Various intermediate products 208 are created by the units 202, and one or more storage tanks 210 could be used to store one or more of the intermediate products 208.”
	See Lu at Col. 10, Lns. 15-23: “The planning model 200 of the same unit could focus only on key causal relationships between the feed quality and operating modes (as inputs) and the FCCU product yield and quality (as outputs), so the planning model 200 could have as few as three or four inputs and ten outputs. This variable difference has conventionally been a barrier to effectively integrating multi-level solutions.”
	See Lu at Col. 10, Lns. 1-6: “A planning model 200 often can and should exclude non-production-related or non-economically-related variables, such as pressures, temperatures, tank levels, and valve openings within each unit. Instead, a planning model 200 can reduce a process unit to one or several material or energy yield vectors.”
	See Lu at Col. 15, Lns. 33-36: “As a particular example, the plant-level master MPC controller for an oil/gas refinery could use a simple yield vector (crude oil as one input feed and refined products as multiple output feeds).”
	See Lu at Col. 9, Lns. 14-20: “In general, a planning model 200 looks at an entire plant (or portion thereof) with a “bird's eye” view and thus represents individual units on a coarse scale. A planning model 200 focuses on the inter-unit steady-state relationships pertaining to unit productions, product qualities, material and energy balances, and manufacturing activities inside the plant.”
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-14, 16 and 18-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-14, 16 and 18-20 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Conclusion
		The prior art made of record and not relied upon is considered pertinent to 	applicant's disclosure:
		US Patents and/or US PG Publication Documents
US PG Pub (US 2005/0228511 A1) - Computer-implemented system and method for measuring and improving manufacturing processes and maximizing product research and development speed and efficiency;
US Patent # (US 9,733,629 B2) – Cascaded Model Predictive Control (MPC) Approach for Plantwide Control and Optimization;
US Patent # (US 7,376,472 B2) – Integrated Model Predictive Control and Optimization within a Process Control System;
US Patent # (US 9,261,865 B2) – Dynamic Constrained Optimization of Chemical Manufacturing
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERICK J HOLZMACHER/               Patent Examiner, Art Unit 3683

/TIMOTHY PADOT/               Primary Examiner, Art Unit 3683